DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2020 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on September 8, 2020.  As directed by the amendment: claim(s) 1 and 18 have been amended, claim(s) 12 and 19 have been cancelled, and claim(s) 21-22 have been added. Thus, claims 1-11, 13-18 and 20-22 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-11, 13-18 and 20-22 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-14, 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0151227 A1) in view of Shimada (US 2006/0064047 A1).
Regarding claim 1, Choi discloses a motion assistance apparatus (e.g. Fig:1), comprising: a force transmitting frame configured to be located on and configured to support a distal part of a user (e.g. Figs. 1-3: 152 [0065]); a slider connected to the force transmitting frame and configured to slide along the force transmitting frame (e.g. Figs 2/3:151 [0063]). Choi is silent regarding a driving frame including a proximal portion surrounding a side of the user and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user, the distal portion of the driving frame is connected to the slider, and the driving frame configured to rotate with respect to a proximal part of the user and the slider is configured to perform a 2-degree of freedom (DOF) sliding in two intersecting directions.
Shimada discloses a walking assistance system including a driving frame including a proximal portion surrounding a side of the user (e.g. Fig 4:37/40; [0067]) and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user (e.g. Fig 4:37/41; [0067]), the distal portion of the driving 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Choi with teachings of Shimada wherein the system includes a driving frame including a proximal portion surrounding a side of the user and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user, the distal portion of the driving frame is connected to the slider, and the driving frame configured to rotate with respect to a proximal part of the user for the purpose of further supporting the user’s hip and legs (e.g. [0062]). The system of Choi already has a similar leg fitting 12 (shimada) that is utilized as the force transmitting frame in Choi so adding the further support to the system ensures the user is adequately supported.
The combination of Choi in view of Shimada is silent regarding the slider is configured to perform a 2-degree of freedom (DOF) sliding in two intersecting directions. The combination of Choi in view of Shimada does discloses that the driving frame 13 is connected to the rotary joint 14 which allows the system to have a second degree of freedom (e.g. [0063]). While modified Choi doesn’t explicitly disclose the slider having the ability to slide in two intersecting directions the system does disclose the ability to move in the same degrees of freedom that the instant invention is aiming to achieve.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Choi to interchange the rotating joint
Regarding claim 2, modified Choi discloses further comprising: a plurality of elastic members configured to connect the force transmitting frame and the slider (e.g. Choi: Fig 4:156 [0079]).
Regarding claim 3, modified Choi discloses wherein at least one of the plurality of elastic members expands or contracts when a distance between the slider and a center of the force transmitting frame changes (e.g. Choi: [0079] the elastic module may be a tensile spring, compression spring, or a rubber band which all expand or contract due to distance changes).
Regarding claim 4, modified Choi discloses wherein the force transmitting frame comprises a sliding space (e.g. Choi:  [0073]-[0074] Fig 8:1521), and the slider comprises, a body plate in the sliding space (e.g. Choi: [0085] Fig 8:158), and at least one slip plate attached to any one or any combination of a top surface and a bottom surface of the body plate (e.g. Choi:  [0081] Fig 8:157).
Regarding claim 5, modified Choi discloses herein the at least one slip plate comprises a friction reducer configured to reduce a friction between the slip plate and the force transmitting frame (e.g. Choi: Fig 8:157 [0081]).
Regarding claim 6, modified Choi discloses wherein at least one of the slider and the driving frame comprises a connecting member configured to connect the slider and the driving frame (e.g. Choi:  [0061]-[0062] Fig 1-2:14).
Regarding claim 7, modified Choi discloses wherein the force transmitting frame comprises an opening through which the connecting member passes (e.g. Choi: 
Regarding claim 8, modified Choi discloses wherein at least a portion of the slider is configured to overlap the force transmitting frame based on a direction perpendicular to the opening (e.g. Choi: Fig 8:1525 [0076]).
Regarding claim 9, modified Choi discloses wherein the force transmitting frame and the slider are bent in one direction (e.g. Choi: Fig 2 [0065]; [0071]).
Regarding claim 10, modified Choi discloses wherein the force transmitting frame is bent in a direction to cover the distal part of the user (e.g. Choi: Fig 2 [0065]; [0071]).
Regarding claim 13, modified Choi discloses further comprising: a strap configured to be attached to and detached from both sides of the force transmitting frame (e.g. Choi:  Fig 1:154; [0067]; [0090]).
Regarding claim 14, modified Choi discloses wherein the force transmitting frame comprises strap hooks protruding from both sides thereof (e.g. Choi: Fig 1:153 the hooks extending from both sides of 153), and the strap comprises a plurality of strap slots at intervals in a length direction thereof, wherein each of the strap hooks is inserted into a corresponding one of the plurality of strap slots (e.g. Choi:  Fig 1:154 [0067] there is a strap slot on each end that attaches to the hooks on the end of 153).
Regarding claim 17, modified Choi discloses wherein the distal part is a thigh of the user (e.g. Choi: Fig 2:152 [0057]; [0065]), and the proximal part is any on or any combination of a waist and a pelvis of the user (e.g. Choi: Fig 2:110 [0060]).
Regarding claim 18, Choi discloses a motion assistance apparatus (e.g. Fig:1), comprising: a proximal support configured to support a proximal part of a user (e.g. Fig 2:110); a force transmitting frame configured to support a distal part of the user (e.g. Figs. 1-3: 152 [0065]); a slider connected to the force transmitting frame and configured 151 [0063]); and a driving frame connected to the slider, and configured to rotate relative to the proximal support (e.g. Figs 1-2:13 [0061]-[0062]). Choi is silent regarding wherein the slider is configured to perform a 2-degree of freedom (DOF) sliding in two intersecting directions. 
Choi is silent regarding a driving frame including a proximal portion surrounding a side of the user and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user, the distal portion of the driving frame is connected to the slider, and the driving frame configured to rotate with respect to a proximal part of the user and the slider is configured to perform a 2-degree of freedom (DOF) sliding in two intersecting directions.
Shimada discloses a walking assistance system including a driving frame including a proximal portion surrounding a side of the user (e.g. Fig 4:37/40; [0067]) and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user (e.g. Fig 4:37/41; [0067]), the distal portion of the driving frame is connected to the slider (e.g. [0067]), and the driving frame configured to rotate with respect to a proximal part of the user (e.g. [0067] Fig 4:38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Choi with teachings of Shimada wherein the system includes a driving frame including a proximal portion surrounding a side of the user and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user, the distal portion of the driving frame is connected to the slider, and the driving frame configured to rotate with respect to a proximal part of the user for the purpose of further supporting the user’s hip and legs (e.g. [0062]). The 12 (shimada) that is utilized as the force transmitting frame in Choi so adding the further support to the system ensures the user is adequately supported.
The combination of Choi in view of Shimada is silent regarding the slider is configured to perform a 2-degree of freedom (DOF) sliding in two intersecting directions. The combination of Choi in view of Shimada does discloses that the driving frame 13 is connected to the rotary joint 14 which allows the system to have a second degree of freedom (e.g. [0063]). While modified Choi doesn’t explicitly disclose the slider having the ability to slide in two intersecting directions the system does disclose the ability to move in the same degrees of freedom that the instant invention is aiming to achieve.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Choi to interchange the rotating joint with another slot to allow a sliding motion to still achieve the same desired degrees of freedom.
Regarding claims 21 and 22, modified Choi discloses wherein the force transmitting frame includes a sliding space therein, and the slider is configured to slide along the force transmitting frame in the sliding space (e.g. Choi: [0073]-[0074] Fig 8:1521).
Claims 11, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Shimada as applied to claims 1 and 18 above, respectively, and further in view of Kamon (US 9,554,960 B2).
Regarding claim 11, modified Choi discloses the force transmitting frame comprises a sliding space (e.g. Choi:  [0073]-[0074] Fig 8:1521). Choi is silent regarding wherein a thickness of the slider and a height of the sliding space are uniform and a 
Kamon discloses a wearable motion supporting device wherein a thickness of the slider (e.g. Fig 3: 55a) and a height of the sliding space (e.g. e.g. Fig 3: 55b) are uniform (e.g. col 8 lines 36-42 the thickness of the slider is uniform with the height(width) of the space such that a flange 55c is utilized to act as a stopper to prevent it from falling through) and a curvature of the force transmitting frame is substantially equal to a curvature of the slider (e.g. Fig 3: 55a and 51 they both exhibit the same straight curvature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Choi to incorporate the teachings of Kamon wherein a thickness of the slider and a height of the sliding space are uniform and a curvature of the force transmitting frame is substantially equal to a curvature of the slider for the purpose of having the system fit comfortably on the user.
Regarding claim 15, modified Choi is silent regarding further comprising: an actuator connected to one end of the driving frame, and configured to drive the driving frame.
However, Kamon discloses a wearable motion supporting device further comprising: an actuator connected to one end of the driving frame, and configured to drive the driving frame (e.g. col 10 lines 38-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Choi to incorporate the teachings of Kamon to have the system further comprising: an actuator connected to one end of the driving 
Regarding claim 16, Modified Choi discloses further comprising: a sensor configured to sense at least one of a force or a torque applied between the driving frame and the slider (e.g. Kamon: col 10 lines 38-51); and a controller configured to control the actuator based on information measured by the sensor (e.g. Kamon: col 10 lines 38-51).
Regarding claim 20, modified Choi is silent regarding further comprising: an actuator configured to rotate the driving frame on a first axis with respect to the proximal support; and a hinge configured to rotate the driving frame on a second axis with respect to the proximal support, the second axis intersecting the first axis.
However, Kamon discloses a wearable motion supporting device further comprising: an actuator configured to rotate the driving frame on a first axis with respect to the proximal support (e.g. col 7 lines 43-48 actuator within the hip joint); and a hinge configured to rotate the driving frame on a second axis with respect to the proximal support, the second axis intersecting the first axis (e.g. col 7 lines 43-67 Fig 2: hip joint 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Choi to incorporate the teachings of Kamon to have the system further comprising: an actuator configured to rotate the driving frame on a first axis with respect to the proximal support; and a hinge configured to rotate the driving frame on a second axis with respect to the proximal support, the second axis 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough								February 25, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792